Citation Nr: 1710188	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-46 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a personality disorder or psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for osteoporosis, to include as due to radiation exposure.

4.  Entitlement to an initial rating in excess of 10 percent for sensory ataxia.

5.  Entitlement to an increased rating above the 20 percent assigned for degenerative disk disease of the cervical spine.

6.  Entitlement to an increased rating above the 20 percent assigned for cervical radiculopathy into the left upper extremity.

7.  Entitlement to an increased rating above the 30 percent assigned for cervical radiculopathy into the right upper extremity.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1972 and from November 1973 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded the claims for service connection for hypertension, a personality disorder, and osteoporosis, the claim for a higher initial rating for sensory ataxia, and the claim for TDIU.  These claims now return to the Board for further review.  

While the Veteran appealed a claim for service connection for a personality disorder, there are some records indicating the possibility of a psychiatric disorder.  In submissions in 2012 and thereafter the Veteran expressed a belief that he had PTSD and that personality disorder was a misdiagnosis.  Accordingly, the Board has expanded the appealed claim as stated on the title page.  See Clemons v. Shinseki, 23, Vet. App. 1 (2009).  

In a VA Form 9 completed by the Veteran's authorized representative in October 2010, a Travel Board hearing was requested.  However, in a VA Form 9 completed by the Veteran in October 2010 and received slightly earlier, the Veteran indicated that he did not want a hearing.  This discrepancy required clarification.  However, in September 2011 the Veteran withdrew that hearing request.  The RO nonetheless persisted in seeking to confirm or otherwise arrange a hearing for Veteran.  By an August 2016 submission, the Veteran again requested to withdraw his request for a Travel Board hearing or other Board hearing, instead asking that his appeal be forwarded to the Board for an appellate decision.  In a further letter in August 2016 the Veteran re-affirmed this position.  Hence, any request for a hearing has been thoroughly withdrawn.  

The Veteran by a December 2014 submission informed that he was withdrawing power of attorney formerly assigned for his appeals.  He informed that he would be representing himself.  Hence, his is unrepresented in the present appeal.  

As a housekeeping matter, the Board recognizes that the Veteran's claims for increased ratings for radiculopathy into the right upper extremity and left upper extremity, which were perfected for appeal by the Veteran in June 2016 and arise from a May 2014 RO rating action, are not presently technically before the Board because they have yet to be certified as on appeal.  However, they are inextricably intertwined with the increased rating claim for degenerative disk disease of the cervical spine, arising from a March 2012 RO rating action and certified on appeal in March 2015.  They are also inextricably intertwined with the appealed TDIU claim, which is also certified on appeal.  The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  Hence, the claims for increased rating for radiculopathies into the upper extremities are to be subject to remand as inextricably intertwined with the cervical degenerative disk disease increased rating claim and TDIU claim.  Following upon such remand, they would be certified on appeal.  All these issues require remand development, as addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's June 2012 remand, the RO sought any remaining records at the VA Medical Center (VAMC) in East Orange from March 1989 to December 1998.  An April 2016 response from VAMC East Orange informs that they currently have no records in their system from treatment of the Veteran between March 1989 and December 1998.  It is not clear, however, that further efforts to obtain such records would be futile.  

The Veteran continues to express concerns over lost records from the VAMC in East Orange, New Jersey, for treatment from March 1989 to December 1998.  As the Board noted in its prior remand, VA facility records are considered in constructive possession of VA, and hence must be sought if they could be material to the Veteran's claims.  See Dunn v West, 11 Vet. App. 466-467 (1998).

The Veteran over the course of appeal has alerted VA to delays and asserted errors in processing his appealed issues due to his case being at different times handled by ROs or other VA facilities in Newark, New Jersey; Newnan, Georgia; and St. Petersburg, Florida.  It is notable that the Veteran did not change his residence from New Jersey, but that his former representative had changed its listed address to one in Florida, and apparently on this basis the RO in St. Petersburg, Florida, for a time assumed jurisdiction of the Veteran's case.  The Veteran has expressed concerns that his records may have been misplaced.  Pursuant to the duty to assist under 38 C.F.R. § 3.159(e) (2016), the RO should obtain any remaining files and documents of the Veteran at these ROs and assure that all records have been appropriately scanned and associated with Virtual VA or VBMS.  

The Veteran has asserted that missing records of treatment at the East Orange VAMC for the decade immediately following service may serve to support his claims for service connection for hypertension and osteoporosis.  The Veteran's claim for service connection for a psychiatric disability may also be potentially aided by any such records. 

The Veteran has also expressed concerns about several of the VA examinations for compensation purposes conducted over the course of his claims, including in particular those conducted at the VAMC in East Orange, New Jersey.  The Board here finds that new examinations are warranted, to address the Veteran's concerns as well as for the reasons detailed below.

Hypertension Service Connection

The missing East Orange VAMC records for the interval following the Veteran's last period of service may serve to support the claim, and hence remand of the claim is warranted for such development.  

Personality Disorder or Psychiatric Disability Service Connection

A development letter should be furnished the Veteran to address his expanded claim now including service connection for a psychiatric disability, pursuant to 38 C.F.R. § 3.159 (2016).  Because the Veteran has expressed a belief that he has PTSD related to stressors in service but has not been afforded PTSD-related development, this should be undertaken in support of his now expanded claim.  

Osteoporosis Service Connection

The VA examination in September 2016 failed to adequately address questions posed by the Board in its June 2012 remand.  The examiner failed to note the duration of the Veteran's service and the records reflecting reduced height during the Veteran's service interval as potentially indicative of osteoporosis during that interval.  The examiner instead only emphasized that the Veteran was not shown by service records to have suffered a vertebral fracture and was not then bedridden or confined to a wheelchair for ten years.  The examiner thereby concluded that the Veteran's service-connected injuries did not cause or aggravate his osteoporosis.    

The examiner did opine that the Veteran's osteoporosis "clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  However, the examiner did not provide any evidence or analysis to support the conclusion that the osteoporosis existed prior to the Veteran's service.  The examination is thus not adequate because it failed to support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Hence, a new, adequate examination is required, including to fulfill the requirements of the Board's remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

September 2016 x-rays of the spine revealed multi-level compression fractures at T12, L1, and L3, as well as mild degenerative anterolisthesis of L4 on L5 and moderate to severe end plate degenerative changes at L5/L5 and L5/S1 with disk space narrowing, and moderate to severe facet degeneration at L4/L5 and L5/S1.  Osteopenia was also noted to be present.  

These lumbosacral findings are consistent with prior VA examination findings in April 2014 as well as x-ray findings in October 2007 and MRIs findings in January 2009.  These prior records noted anterior wedge compression fractures at T12 and L1, and chronic-appearing endplate compression fractures at L3 and L4.  

Upon remand examination, the examiner must address the compression fractures shown post-service and the Veteran's reduced height shown by service records, and consider whether these findings support osteoporosis onset in service or causally related to service.  

Cervical Spine Degenerative Disk Disease and Radiculopathy in the Upper Extremities

The Veteran has appealed the 20 percent assigned for cervical degenerative disk disease, the 20 percent assigned for left upper extremity peripheral neuropathy, and the 30 percent assigned for right upper extremity peripheral neuropathy.  

The radiculopathy into the upper extremities was last adjudicated by a statement of the case in May 2015, based on a VA examination conducted in April 2014.  The claim for increased rating for cervical spine degenerative disk disease was last adjudicated by a statement of the case in May 2014, also based on the VA examination conducted in April 2014.  

A supplemental statement of the case is required to address the claims for increased rating for cervical degenerative disk disease and peripheral neuropathy into the upper extremities, based on pertinent VA medical evidence added to the record subsequent to these statements of the case.  The Veteran has not provided waiver of any such review.  38 C.F.R. §§ 19.37, 20.1304(c) (2016). 

The Veteran in a May 2014 submission took issue with the examination conducted in April 2014, based on the examiner's failure to use a goniometer and to establish a neutral position when measuring neck range of motion.  The Veteran thereby questioned the validity of the examiner's findings.  The Veteran also subsequently questioned whether radicular symptoms were adequately addressed.  Based on the Veteran's legitimate objections, a new VA examination is warranted for these increased rating issues.  

Sensory Ataxia Higher Initial Rating

An obtained August 2016 VA examination to address the nature and severity of the Veteran's service-connected sensory ataxia instead provided an opinion that sensory ataxia and multiple sclerosis were unrelated to labyrinthitis.  The examiner noted that he performed ear nose and throat (ENT) evaluations for conditions such as labyrinthitis, and implied that sensory ataxia was his area of expertise.  He suggested that the ataxia should be evaluated by a neurologist.  This was not done.  A further examination by a neurologist is therefore required.  

Upon VA examination in September 2016 addressing the thoracolumbar spine, it was reported that the Veteran uses a brace and a walker daily on a constant basis, yet the examiner reported that the Veteran has full strength in the lower extremities with peripheral sensation intact, and that the Veteran's low back disability only resulted in mild radiculopathy bilaterally consisting of mild pain and mild paresthesias or dysesthesias in the bilateral lower extremities.  The examiner also concluded that the Veteran's low back disability did not result in pain, weakness, fatigability, or incoordination which significantly limited functional ability with repeated use over time.  The examiner found no pain with weight bearing, and assessed that pain noted on examination did not result in any functional loss.  

In light of the comparatively limited disability found by the September 2016 VA examiner, a question is raised why the Veteran has required constant use of a back brace and walker.  The examiner failed to address this question, but the Veteran did raise this question in an October 2016 submitted statement, when he noted that he had to use a wheeled walker due to instability / instability in walking, particularly after falling and breaking his hip in March 2015.  The Veteran raised additional questions in a January 2017 submission, including assertions regarding failures of VA examiners to conduct tests or to conduct them appropriately.  The Board believes that a further examination is warranted by a different examiner who specializes in neuropathy and ataxia.

TDIU

A June 2014 response from the Social Security Administration (SSA) to a request for any disability determination records included a CD with these records.  These records were associated with VBMS in June 2014.

In his SSA disability claim the Veteran reported that he last worked as a process support group manager in a beverage business from May 1989 to October 2008, and ceased work due to his multiple physical disabilities and his personality disorder.  As already noted, the Veteran has expressed a belief that he was misdiagnosed and that his personality disorder was in fact PTSD.  SSA reviewed the Veteran's VA medical records and found the Veteran to be disabled and entitled to disability benefits, based on his being incapable of performing sedentary or non-sedentary work.  These SSA records lend some support for the TDIU claim.

The Board remanded the TDIU claim in June 2012 in part for an examination to address the impact of the Veteran's service-connected disabilities on his work capacity.  Because the impact on work capacity was not adequately addressed by obtained examinations, a further examination is required to address the current severity of his service-connected disabilities and their impact, in combination, on his work capacity.  This may also satisfy the Veteran's objections in a January 2017 submission that the findings of overall impact on work capacity and corresponding compensation have not reflected progression of his service-connected disabilities over the years.  

In his SSA disability application the Veteran reported disabling conditions including hand numbness every day, leg and back pain, tremors, and waking up several times nightly.  He also reported difficulties in interactions with others.
 
The Veteran reported to SSA that he ceased work for his former employer as part of a forced buy-out retirement, when he was threatened with losing 10 to 12 percent of his pension if he did not take the buy-out.  SSA found that he became too disabled to work when he ceased employment at the end of October, 2008.  The Veteran reported having a 12th grade education, but that over the course of his employment for a beverage company he had attended all required training.  

TDIU development should include ascertaining whether any service-connected disabilities played a role in his ceasing employment.  Thereafter, a TDIU examination should ascertain the combined impact of his service-connected disabilities on his capacity to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice that advises him of the information or evidence needed to substantiate a claim for service connection for an acquired psychiatric disability, to include PTSD.  Also then initiate PTSD claim development, providing the Veteran with appropriate forms to complete addressing claimed in-service stressors to support the PTSD claim.  

2.  Associate updated VA treatment records with the claims file.  

3.  Undertake any indicated stressor development.  

4.  Requests should be directed to ROs in Newnan, Georgia, and St. Petersburg, Florida, for any remaining physical files of the Veteran which are in their possession.  In particular, the RO facilities should be alerted to search for records of East Orange VAMC treatment of the Veteran for the interval from March 1989 to December 1998.  The Newark, New Jersey RO should also direct a search of its own facilities for any remaining physical files of the Veteran that have not been uploaded to Virtual VA or VBMS.  All such files found should be uploaded into VBMS and appropriately labeled.  All such development requests and responses should be associated with the record, and the Veteran should be appropriately notified whether additional records were found, including whether additional records of VA treatment between March 1989 and December 1998 were found.  

5. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be performed, and the results reflected on the examination report.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

 (a) Provide diagnoses for any psychiatric disorders present during the course of claim. 

 (b) For any psychiatric disorder present during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise causally related to service?  Provide a complete explanation for each opinion.  

(c) The examiner should specifically discuss whether the record and examination support the Veteran meeting the diagnostic criteria for PTSD.  If so, the examiner should identify the stressor or stressors upon which the diagnosis is based.  The examiner should then address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD due to a reported in-service stressor, specifying the stressor or stressors relied upon for this opinion.  

(d) The examiner should provide the bases for all opinions reached.  

6.  Also after development instructions 1 to 4 have been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's osteoporosis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be performed, and the results reflected on the examination report.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's osteoporosis developed in service or is otherwise causally related to service, including based on ionizing radiation exposure in service.  In addressing this question, the examiner must address the post-service x-ray and MRI findings reflecting multiple compression fractures and other degenerative changes in the spine, and must also address the reduced height over the course of the Veteran's service (from October 1967 to June 1972 and from November 1973 to March 1989) reflected in service records.  The examiner must address whether these findings, taken together, support onset in service of the Veteran's osteoporosis.  

The examiner should provide a medical basis for all opinions reached.  

7.  Also after development instructions 1 to 4 have been completed to the extent possible, schedule the Veteran for a VA examination or examinations to address the current severity of the Veteran's cervical degenerative disk disease and radiculopathy into the left and right upper extremities, as well as the severity of his service-connected sensory ataxia.  The radiculopathy and sensory ataxia must be address by a qualified neurologist with adequate knowledge of sensory ataxia and its effects on functioning.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be performed, and the results reflected on the examination report.  The examiner should also address the impact of the Veteran's cervical degenerative disk disease and radiculopathy into the left and right upper extremities, as well as the impact of his service-connected sensory ataxia, on the Veteran's capacity to perform work or work-like tasks, as well as any other indicated impacts on work functioning.

8.  After any other indicated development, the RO should readjudicate the remanded service connection claims.  If any of the service connection claims on appeal remain denied, the Veteran should be furnished a supplemental statement of the case (SSOC) addressing them and he should be given an appropriate period to respond thereto.

9.  Thereafter, schedule the Veteran for an evaluation by an occupational health specialist, to address the combined impact of all his service-connected disabilities on his capacity to obtain or maintain substantially gainful employment.  A list of service-connected disabilities should be provided to the occupational health specialist for this purpose.  The record including all newly obtained examinations and obtained medical records from the SSA should be reviewed.  The examiner should provide medical bases for the opinions reached.    

10.  After undertaking the development above, the Veteran's claims for increased rating and TDIU should be readjudicated.  If these benefits are not granted to the Veteran's satisfaction, the Veteran should be furnished an SSOC addressing them, and given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




